                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

KYLEE GORDON,                                )
                                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )    CIVIL ACTION NO. 5:19-cv-63 (MTT)
                                             )
SOUTHERN CREDIT BUREAU                       )
CORPORATION,                                 )
                                             )
                                             )
                Defendant.                   )
 __________________                          )


                                          ORDER

       Plaintiff Kylee Gordon moves for an award of attorney’s fees and litigation

expenses. For the following reasons, that motion (Doc. 8) is GRANTED in part, and the

Defendant is ORDERED to pay the Plaintiff $11,426.70 in reasonable attorney’s fees

and litigation expenses.

                                    I. BACKGROUND

       The Plaintiff alleged Defendant Southern Credit Bureau Corporation violated the

Fair Debt Collection Practices Act (“FDCPA”) by falsely representing itself as a

government entity in a state court collection action against the Plaintiff. Doc. 1 at 3-6.

Within a month, the Plaintiff gave notice of her acceptance of the Defendant’s offer of

judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure. Doc. 7. The

judgment resolved the claims for statutory and actual damages under the FDCPA and

recognized the Defendant’s liability for fees and expenses, although the amount of fees

and expenses was unresolved. Doc. 7-1 at 1-2. After the parties failed to agree on an
amount, the Plaintiff moved for an award of $15,812.00 in attorney’s fees, claiming a

reasonable hourly rate of $295.00 per hour for 53.6 hours, and $426.70 in costs. See

generally Doc. 8.

                                           II. DISCUSSION

        A. Standard

        The FDCPA allows a successful plaintiff to recover “the costs of the action,

together with a reasonable attorney's fee as determined by the court.” 15 U.S.C. §

1692k. “The starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable

hourly rate.” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008) (citation

and quotation marks omitted). 1 This number is called the “lodestar,” and “there is a

strong presumption that the lodestar is the reasonable sum the attorneys deserve.” Id.

(citation and quotation marks omitted). The district court should exclude “hours that

were not reasonably expended,” such as work that was “excessive, redundant, or

otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). In

determining whether a lodestar is reasonable, the district court should consider twelve

factors enumerated in Johnson v. Georgia Highway Express, Inc.: (1) the time and labor

required, (2) the novelty and difficulty, (3) the skill required to perform the legal service

properly, (4) the opportunity cost of the attorney’s inability to work on other cases as a

result of accepting this one, (5) the customary fee, (6) whether the fee is fixed or



1 In Bivins, the district court had determined attorney’s fees under § 1988, not the FDCPA. 548 F.3d

1348, 1350 (11th Cir. 2008). But the Supreme Court has observed that Congress generally patterns
attorney’s fees provisions of new statutes on those provisions of pre-existing statutes, and “[t]he
standards set forth in this opinion are generally applicable in all cases in which Congress has authorized
an award of fees to a ‘prevailing party.’” Hensley v. Eckerhart, 461 U.S. 424, 433 n.7 (1983) (citations
omitted).


                                                        -2-
contingent, (7) time limitations imposed by the client or the circumstances, (8) the

amount of money at issue and the results obtained, (9) the experience and ability of the

attorneys, (10) the undesirability of the case, (11) the nature and length of the

professional relationship with the client, and (12) attorney’s fee awards in similar cases.

488 F.2d 714, 717-19 (5th Cir. 1974), 2 overruled on other grounds by Blancher v.

Bergeron, 489 U.S. 87 (1989); see also Blancher, 489 U.S. at 92 (“Johnson’s ‘list of 12’

thus provides a useful catalog of the many factors to be considered in assessing the

reasonableness of an award of attorney’s fees[.]”). 3 Downward adjustment of the

lodestar is “merited only if the prevailing party was partially successful in its efforts,” a

determination the district court makes on a case-by-case basis. Resolution Trust Corp.

v. Hallmark Builders, Inc., 996 F.2d 1144, 1150 (11th Cir. 1993). It is the burden of the

party seeking an award of fees to submit evidence to support the hours and rate

claimed, and “[w]here the documentation of hours is inadequate, the district court may

reduce the award accordingly.” Hensley, 461 U.S. at 433. The Court may also consider

its own experience in determining reasonable fees. Norman v. Housing Authority of City

of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988).




2The Eleventh Circuit has adopted as binding precedent the decisions of the former Fifth Circuit rendered
prior to October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).

3 Although courts have considered the Johnson factors, recent precedent has limited Johnson’s
applicability. See, e.g., In re The Home Depot, Inc. Customer Data Security Breach Litigation, No. 17-
14741 at 28, 28 n.17 (11th Cir. Jul. 25, 2019) (“The Supreme Court has made it plain that most, if not all,
of the factors used to determine a reasonable fee are already subsumed in the lodestar, and it is not
permissible to enhance a fee based on a factor that is subsumed. That would be double counting[.]”)
(quotation marks and citations omitted). As stated below, the Court finds that consideration of the
Johnson factors does not warrant an adjustment to the lodestar in this case.


                                                        -3-
       B. Rate

       “A reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills, experience,

and reputation.” Norman, 836 F.2d at 1299 (citation omitted). “The party seeking

attorney’s fees bears the burden of producing satisfactory evidence that the requested

rate is in line with prevailing market rates.” Loranger v. Stierheim, 10 F.3d 776, 781

(11th Cir. 1994) (quotation marks and citation omitted). Satisfactory evidence is “more

than the affidavit of the attorney performing the work.” Id. (quotation marks and citation

omitted).

       Both of the Plaintiff’s lawyers claim a rate of $295.00. Doc. 7 at 5-6. They argue,

based on affidavits, a consumer law survey, and fee awards in two of the Court’s prior

decisions, Drew v. Mamaroneck Capital, LLC, 2018 WL 3232779, at *1 (M.D. Ga. July

2, 2018) and Lahey v. S. Credit Bureau Corp., 2018 WL 5724442, at *1 (M.D. Ga. Nov.

1, 2018), that the rate is reasonable. Id. In response, the Defendant argues that rate is

unreasonable and unsubstantiated. Doc. 12 at 4. The Defendant argues $275.00

would be reasonable and notes that Court awarded only $275.00 in late 2018 to the

same counsel in a similar case. Id. In reply, the Plaintiff’s counsel argue they handled

this case skillfully (by obtaining a Rule 68 offer of judgment) and that they have gained

experience since 2018. Doc. 16 at 3-5.

       The Court finds that a rate of $275.00 is appropriate. The past cases the Plaintiff

cites are inapposite because in Drew the rate was based in part on “the novelty of the

Plaintiff’s case,” and in Lahey the requested rate was unopposed. Drew at *3; Lahey at

*2. The national survey the Plaintiff cites states a standard rate for Macon, Georgia, but




                                               -4-
it does not state the basis of that rate. Doc. 8-3 at 1-2. The Court attempted to find the

basis of that rate but could not determine important parameters of the survey, such as

sample size for the Macon area. Further, there are some indicia of unreliability: for

instance, according to the survey, an attorney with 26-30 years of experience would bill

$275.00 per hour, and an attorney one year out of law school would bill $290.00. The

survey is not evidence of a reasonable rate. Doc. 8-3 at 2. The Defendant does not

oppose a rate of $275.00, and after considering prior cases and the Court’s own

experience, $275.00 per hour is reasonable. See Doc. 12 at 5.

       C. Hours

       “When a district court finds the number of hours claimed is unreasonably high,

the court has two choices: it may conduct an hour-by-hour analysis or it may reduce the

requested hours with an across-the-board cut.” Bivins, 548 at 1350 (citation omitted).

Here, the Court reduces the hours with an across-the-board cut.

       The Plaintiff’s counsel claims that after excluding excessive, redundant, or

otherwise unnecessary hours, they are entitled to a fee award for 53.6 hours reasonably

spent on this litigation. Doc. 8-1 at 7. In response, the Defendant argues that some

time entries are too vague, that some time entries describe administrative tasks, that

some of the claimed hours are excessive, and that some claimed hours reflect work

unrelated to the case. Doc. 12 at 6-7, 13-15. After carefully considering the arguments

in the briefs and examining the time entries, the Court finds that some of the requested

hours are excessive and that others are not hours attributable to this case. For

instance, the Plaintiff’s counsel claims 10 hours for “rough[ing] out” a possible reply brief

for this fee motion on March 24-25, 2019, before the Plaintiff even filed the fee motion.




                                                -5-
Doc. 8-2 at 2. At least part of that ten hours likely reflects the difficulty inherent in

drafting a reply brief without knowing the issues raised in the response. As another

example, the Plaintiff’s counsel claims 7.9 hours related to filing the fee petition. As the

Defendant points out, however, the fee petition is only a slight modification of petitions

filed in others cases. Given the slight extent of changes to the earlier petition, 7.9 hours

is excessive. 4

        Additionally, the Plaintiff’s counsel request compensation for defending the

Plaintiff in the underlying state court collection action, reasoning that “[t]he work done

for the collection action was necessary to uncover information regarding the FDCPA

claim.” Doc. 16 at 6. The Plaintiff provides no information explaining how those

individual entries were connected to work on the FDCPA claim and no authority

indicating that time defending the collection action is compensable in a fee award. 5

         After reviewing the hours, the Court finds that an across-the-board cut is

appropriate and the Plaintiff is entitled to recover for 40 hours of attorney’s fees. At a

rate of $275.00, the Plaintiff is entitled to recover reasonable attorney’s fees in the

amount of $11,000.

        D. Expenses

        The Plaintiff also claims $426.70 in litigation expenses from the filing fee and

postage. Docs. 8-1 at 8-9; 8-2 at 3. The Defendant agrees that an award of those



4 To be clear, the Court sees no problem with building on work in earlier cases. The point is that the
claimed 7.9 hours is excessive in light of the slight changes made.

5 It is true that attorneys’ fees actually incurred in defending the underlying collection action may be

recoverable as actual damages under the FDCPA. See, e.g., Lowe v. Elite Recovery Sols. L.P., 2008 WL
324777, at *3 (E.D. Cal. Feb. 5, 2008). Including those hours as attorney’s fees would create a risk of
double recovery. Further, inasmuch as attorney’s fees are recoverable as damages, the parties settled
that claim, and the Court entered judgment on it. Docs. 7; 7-1; 9.


                                                        -6-
expenses is appropriate. Doc. 12 at 16. The Court finds that the expenses are

reasonable and the Plaintiff is entitled to recover them.

                                    III. CONCLUSION

       For the reasons states above, the Plaintiff’s motion (Doc. 8) is GRANTED in part,

and the Defendant is ORDERED to pay the Plaintiff $11,426.70 in reasonable attorney’s

fees and litigation expenses.

       SO ORDERED, this 20th day of August, 2019.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                -7-
